Name: 95/288/EC: Commission Decision of 18 July 1995 amending Council Decision 79/542/EEC and repealing Decision 93/507/EEC on protection measures in relation to Venezuelan equine encephalomyelitis in Mexico and amending Council Decision 79/542/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  tariff policy;  America;  agricultural activity;  means of agricultural production
 Date Published: 1995-08-01

 Avis juridique important|31995D028895/288/EC: Commission Decision of 18 July 1995 amending Council Decision 79/542/EEC and repealing Decision 93/507/EEC on protection measures in relation to Venezuelan equine encephalomyelitis in Mexico and amending Council Decision 79/542/EEC Official Journal L 181 , 01/08/1995 P. 0042 - 0042COMMISSION DECISION of 18 July 1995 amending Council Decision 79/542/EEC and repealing Decision 93/507/EEC on protection measures in relation to Venezuelan equine encephalomyelitis in Mexico and amending Council Decision 79/542/EEC (Text with EEA relevance) (95/288/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,having regard to Council Directives 91/946/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 18 (7) thereof,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 thereof,Whereas by Commission Decision 93/507/EEC of 21 September 1993 on protection measures in relation to Venezuelan equine encephalomyelitis in Mexico and amending Council Decision 79/542/EEC (3), as last amended by Decision 95/101/EC (4), certain protection measures have been established in relation to Venezuelan equine encephalitis in Mexico;Whereas outbreaks of Venezuelan equine encephalomyelitis occurred in the State of Chiapas in July 1993; whereas, however, no further outbreaks have been reported since the first week of August 1993;Whereas following a Community veterinary inspection mission to Mexico it appears that the animal health situation as regards equidae is sufficiently controlled; whereas, furthermore, a detailed report had been subsequently submitted by the veterinary authorities of Mexico to the Commission and the Member States to follow up the disease situation and to prove the freedom from Venezuelan equine encephalomyelitis in Mexico for two years;Whereas it is necessary to repeal Decision 93/507/EEC in order to re-establish the temporary admission and re-entry of registered horses and the imports of equidae from Mexico; whereas for the sake of clarity, Council Decision 79/542/EEC (5), last amended by Commission Decision 94/561/EC (6), should be amended to bring it into line with the measures provided for;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 93/507/EEC is herewith repealed.Article 2 In Part 1 of the Annex to Decision 79/542/EEC, the reference to footnote (6) under the subheading 'Live animals` in the column for 'Special remarks` in the line referring to Mexico is hereby deleted.Article 3 The Decision is applicable from 7 August 1995.Article 4 This Decision is addressed to the Member States.Done at Brussels, 18 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 56.(2) OJ No L 224, 18. 8. 1990, p. 42.(3) OJ No L 237, 22. 9. 1993, p. 36.(4) OJ No L 76, 5. 4. 1995, p. 21.(5) OJ No L 146, 14. 6. 1979, p. 15.(6) OJ No L 214, 19. 8. 1994, p. 17.